14-3660-cr
United States v. Langston

                                 UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed on or
after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and
this Court’s Local Rule 32.1.1. When citing a summary order in a document filed with this Court, a
party must cite either the Federal Appendix or an electronic database (with the notation “summary
order”). A party citing a summary order must serve a copy of it on any party not represented by
counsel.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the 7th
day of July, two thousand fifteen.

PRESENT:            JOSÉ A. CABRANES,
                    DEBRA ANN LIVINGSTON,
                    CHRISTOPHER F. DRONEY,
                                 Circuit Judges.


UNITED STATES OF AMERICA,

                    Appellee,

                            v.                                       No. 14-3660-cr

NATHANIEL C. LANGSTON,

                    Defendant-Appellant.


FOR NATHANIEL C. LANGSTON:                            Nathaniel C. Langston, pro se, White Deer,
                                                      PA.

FOR UNITED STATES OF AMERICA:                         Emily Berger, Kevin M. Trowel, Assistant
                                                      United States Attorneys, for Kelly T. Currie,
                                                      Acting United States Attorney for the Eastern
                                                      District of New York, Brooklyn, NY.

       Appeal from a judgment of the United States District Court for the Eastern District of New
York (William F. Kuntz, II, Judge).
     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.

        Defendant Nathaniel C. Langston, proceeding pro se, appeals from the District Court’s
September 29, 2014 judgment revoking his term of supervised release and imposing a 24-month
term of imprisonment and a new three-year term of supervised release pursuant to 18 U.S.C.
§ 3583(e) and (h). We assume the parties’ familiarity with the underlying facts, the procedural history
of the case, and the issues on appeal.

         We review sentences imposed for supervised release violations for substantive and
procedural reasonableness. United States v. Verkhoglyad, 516 F.3d 122, 127 (2d Cir. 2008). A district
court commits procedural error where it, for example, treats the Sentencing Guidelines as
mandatory, does not consider the relevant factors under 18 U.S.C. § 3553(a), or rests its sentence on
a clearly erroneous factual finding. See United States v. Cavera, 550 F.3d 180, 190 (2d Cir. 2008) (en
banc). As to substantive reasonableness, we consider “whether the length of the sentence is
reasonable in light of the factors outlined in . . . § 3553(a).” United States v. Rattoballi, 452 F.3d 127,
132 (2d Cir. 2006).

        Upon review of the record and relevant law, we conclude that the District Court’s revocation
of Langston’s supervised release and imposition of a new term of imprisonment and supervised
release was authorized by statute. See 18 U.S.C. § 3583(e)(3), (h); United States v. Gibbs, 58 F.3d 36,
37–38 & n.3 (2d Cir. 1995) (explaining that the three-year maximum authorized by § 3583(b)(2) does
not apply to supervised release imposed for a violation of 21 U.S.C. § 841(b)(1)(C), which provides
for up to a life term of supervised release); see also Lopez v. Terrell, 654 F.3d 176, 178 (2d Cir. 2011)
(explaining that “credit” for time served under 18 U.S.C. § 3585(b) applies only if “presentence
custody ‘has not been credited against another sentence’” (quoting 18 U.S.C. § 3585(b))).
Section 3584(c), which addresses the treatment of multiple terms of imprisonment imposed at the
same time, does not apply to Langston’s post-revocation sentence. See 18 U.S.C. § 3584(c).

                                            CONCLUSION

       We have considered all of the arguments raised by Langston on appeal and find them to be
without merit. For the reasons stated above, we AFFIRM the District Court’s September 29, 2014
judgment.


                                                          FOR THE COURT:
                                                          Catherine O’Hagan Wolfe, Clerk




                                                     2